 



EXHIBIT 10.28
AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
AMENDMENT NUMBER 3
     This AMENDED AND RESTATED CREDIT FACILITY AGREEMENT AMENDMENT NUMBER 3
(“Amendment”) is made as of the 28day of February, 2006, by and among PHOENIX
FOOTWEAR GROUP, INC., a corporation formed under the laws of the State of
Delaware (“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY (“Agent”), a
New York banking corporation, with offices at 255 East Avenue, Rochester, New
York 14604 as administrative agent for the Lenders, and each of the LENDERS
(defined in the Agreement described below).
     This Amendment amends the Amended and Restated Credit Facility Agreement
(“Credit Agreement”) dated as of August 3, 2005 made between Borrower, the
Agent, and the Lenders described therein, as previously amended by Amendment
Number 1 and Amendment Number 2.
     1. The definition of “Bridge Loan Maturity Date” contained in Section 1.1
of the Credit Agreement is hereby amended to read in its entirety as follows:
“Bridge Loans Maturity Date” means March 31, 2006.
     2. All other terms of the Credit Agreement shall remain in full force and
effect.
     3. Borrower represents and warrants that no Event of Default, or event that
with the giving of notice or the passage of time or both would constitute an
Event of Default, under the Credit Agreement has occurred and is continuing,
with the sole exception of an Event of Default with respect to Section 11.1
thereof (Average Borrowed Funds to EBITDA).
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



MANUFACTURERS AND TRADERS TRUST COMPANY,
as Administrative Agent

             
By:
       /s/ John C. Morsch        
 
           
 
       John C. Morsch        
 
       Vice President        

PHOENIX FOOTWEAR GROUP, INC.

             
By:
       /s/ Kenneth Wolf        
 
           

 